Citation Nr: 1829075	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  17-40 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for loss of vision in the left eye.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disability.  

3.  Entitlement to service connection for colon cancer.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to April 1983 and January 1991 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a June 2013 rating decision, the RO denied the Veteran's claim for service connection for loss of vision in the left eye; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

2.  The evidence added to the file subsequent to the June 2013 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for loss of vision in the left eye.

3.  In a June 2013 rating decision, the RO denied the Veteran's claim for service connection for a skin disability; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

4.  The evidence added to the file subsequent to the June 2013 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for a skin disability.

5.  The competent and probative evidence is against a finding that the Veteran's colon cancer had its onset in service or is otherwise related to service.  

6.  The probative evidence shows the Veteran's acquired psychiatric disorder, to include PTSD and depression, is not related to service.  


CONCLUSIONS OF LAW

1.  No new and material evidence has been submitted to reopen the claim of service connection for loss of vision in the left eye.  38 U.S.C. § 5108 (2012); 38 C.F.R. §3.156 (2017).  

2.  No new and material evidence has been submitted to reopen the claim of service connection for a skin disability.  38 U.S.C. § 5108; 38 C.F.R. § 3. 156 (2017).  

3.  The criteria for service connection for colon cancer have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal, and the Veteran has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Board acknowledges that the Veteran's service records are not of record, and that the RO made a formal finding of unavailability in June 2013.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C. § 5107 (b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  With regard to the duty to assist, the relevant records have been obtained. 

The Board notes that the Veteran has not been provided a VA examination for his claim for entitlement to service connection for colon cancer.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Here, the Board notes that the Veteran's service records are not in the record.  Available treatment records do not show colon cancer until 25 years after separation from service; medical records are silent as to chronic symptomatology; and there is a lack of an assertion of continuity of symptoms since service.  Accordingly, there is no indication of a link between this evidence and service, and the Board finds that a VA examination is not necessary to determine the nature and etiology of this disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was provided with a VA examination regarding his claim for an acquired psychiatric disorder in March 2017.  The Board finds this opinion is adequate upon which to adjudicate the merits of this appeal.  


II.  New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  


Loss of Vision

In a June 2013 rating decision, the RO denied the Veteran's claim for service connection for loss of vision in the left eye because there was no nexus between the disability and service.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the June 2013 rating decision.  Therefore, the June 2013 rating decision is final.

Since the Veteran's prior final denial in June 2013, the record includes additional VA treatment records, private records, and lay statements.  The Board finds that these records, while new, are cumulative or redundant of the evidence of record at the time of the last prior final decision.  They do not relate to an unestablished fact (namely, they do not provide competent evidence of a link between the Veteran's current disability and his active service) and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran's current diagnosis is related to service.

Accordingly, these additional treatment records do not constitute new and material evidence.  The application to reopen the Veteran's claim for service connection for loss of vision in the left eye is denied.  

Skin Disability

In a June 2013 rating decision, the RO denied the Veteran's claim for service connection for a skin disability because there was no diagnosis.  The Veteran did not file a NOD.  In addition, no new and material evidence pertaining to the Veteran's claim was received within one year of the June 2013 rating decision. Therefore, the June 2013 rating decision is final.

Since the Veteran's last prior final denial in June 2013, the record includes additional VA treatment records, and lay statements.  None of these records establish that the Veteran has a current diagnosis for a skin disability.  

The Board finds that these records, while new, are cumulative or redundant of the evidence of record at the time of the last prior final decision.  They do not relate to an unestablished fact and do not raise a reasonable possibility of substantiating the claim.  Consequently, the claim may not be reopened, because no new and material evidence has been received suggesting that the Veteran has a current diagnosis for a skin disability.

III.  Service Connection

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Colon Cancer 

The Veteran contends his colon cancer is related to service.  His post-service medical records are silent as to chronic symptomatology of his colon cancer.  Indeed, private treatment records show that the Veteran had rectal bleeding and was diagnosed with colon cancer in May 2016.  Surgical records note that the Veteran had a left colectomy in May 2016, roughly 25 years after separation from service.  

In August 2016, Dr. C.M.Q. stated that the Veteran's cancer was more probable than not related to the Veteran's service.  The assessment did not provide any reasoning or treatment records to support this assertion.  It is unclear what specialty Dr. C.M.Q. practices, and how long he has treated the Veteran.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of colon cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his opinion is insufficient to provide the requisite nexus. 

Significantly, there is also no medical evidence supporting an etiological relationship between the Veteran's colon cancer and service.  The only evidence addressing an etiological relationship between the Veteran's psychiatric disorder and service is the private opinion by Dr. C.M.Q. in August 2016, which did not provide any records or reasoning for his position.  Further, Dr. C.M.Q. stated that he based his conclusory opinion on a review of the Veteran's service treatment records.  As noted above, however, such service treatment records are not available, and the Veteran has consistently stated that he does not have copies of these records.  Dr. C.M.Q.'s analysis is therefore also based on an inaccurate factual premise.  Given the foregoing, the Board assigns no weight to this opinion.  

With the exception of Dr. C.M.Q.'s opinion, there is no other probative or competent evidence establishing that the Veteran suffered from colon cancer during his active service, or that his colon cancer is somehow related to that service.  

The Board finds the record lacks evidence of an in-service incurrence of a disease or injury, and a nexus between the Veteran's colon cancer and a disease or injury incurred during service, including based on continuity of symptomatology or manifestation to a compensable degree within 1 year of discharge from service.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but the evidence supporting the claim does not rise to the level of equipoise.  See 38 U.S.C. § 5107(a)  


Acquired Psychiatric Disorder

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disorder, claimed as depression, and PTSD.  

The record does not contain any treatment for an acquired psychiatric disorder until 2011.  The Veteran stated that he was depressed due to the loss of vision in his left eye.  Additional treatment records showed symptoms of anxiety and depressed mood.  

In December 2014, the Veteran was diagnosed with an adjustment disorder, with depression and anxiety.  

In August 2016, Dr. C.M.Q. provided an assessment that showed a diagnosis of PTSD, adjustment disorder, and depression.  The doctor did not state whether the diagnoses were current.  In addition, the doctor did not provide any treatment records, but instead referred to VA treatment records.  Dr. C.M.Q. stated the Veteran's psychiatric disorders were more probable than not secondary to service.  

In March 2017, a VA examiner diagnosed an unspecified anxiety disorder.  The Veteran had a chronic sleep impairment and disturbances of motivation and mood.  Considering there were no psychiatric complaints, findings, nor treatment until 2011, the examiner found it was less likely than not that the Veteran's anxiety was related to service.  

The Board finds that the evidence of record does not support a finding of service connection for an acquired psychiatric disorder.  

The record does not show psychiatric complaints, psychiatric findings, nor psychiatric treatment until 20 years after service.  The Veteran sought psychiatric care after losing vision in his left eye.  The evidence does not establish a relationship between the Veteran's acquired psychiatric disorder and service.  In fact, the Veteran identified his losing vision in his left eye as his prime stressor for the developing of depression.  

The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to this specific issue, the etiology of his acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board finds the March 2017 medical opinion, as a whole, highly probative, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available post-service medical evidence, his medical history, and lay statements.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In conclusion, the preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder related to his active duty service.  As a preponderance of the evidence is against the claim for service connection, the benefit of the doubt doctrine is not applicable.  








ORDER

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for loss of vision in the left eye is denied.

New and material evidence has not been received, and the appeal to reopen a claim for entitlement to service connection for a skin disability is denied.  

Service connection for colon cancer is denied.  

Service connection for an acquired psychiatric disorder is denied.  





____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


